      Case 1:19-cv-07881-DLC Document 50 Filed 07/20/20 Page 1 of 31



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------- X
                                        :
 IN RE TEXTRON, INC. SECURITIES         :             19cv7881 (DLC)
 LITIGATION                             :
                                        :            OPINION AND ORDER
 -------------------------------------- X

APPEARANCES

For the Lead Plaintiff:
Kaplan Fox & Kilsheimer LLP
Frederic S. Fox
Donald R. Hall
Jeffrey P. Campisi
850 Third Avenue, 14th Floor
New York, NY 10022

For the defendants:
Kirkland & Ellis LLP
Sandra C. Goldstein
Stefan Atkinson
Kevin M. Neylan, Jr.
601 Lexington Avenue
New York, New York 10022

DENISE COTE, District Judge:

     Investors in Textron Inc. (“Textron”) have brought this

putative securities class action against the company, its CEO

Scott Donnelly, and its CFO Frank Connor.        Lead Plaintiff

alleges that the defendants made misleading statements related

to Textron’s acquisition and integration of Arctic Cat Inc.

(“Arctic Cat”), a manufacturer of small recreational vehicles.

According to Lead Plaintiff, the defendants’ statements

artificially inflated the price of Textron’s stock between

January 31 and December 6, 2018 (the “Class Period”).
      Case 1:19-cv-07881-DLC Document 50 Filed 07/20/20 Page 2 of 31



Defendants have moved to dismiss for failure to state a claim.

The defendants’ motion is granted.


                               Background

     The following facts are drawn from the Second Amended

Complaint (“SAC”) and documents relied upon by the SAC.          For the

purposes of deciding this motion, Lead Plaintiff’s factual

allegations are accepted as true and all reasonable inferences

are drawn in Lead Plaintiff’s favor.

Textron’s Acquisition and Planned Integration of Arctic Cat

     Textron is a manufacturer and distributor of aircraft,

recreational vehicles, and other mechanical products.          Textron

has five operational segments -- at issue in this litigation is

the Industrial Segment, which contains the Specialized Vehicles

business.

     On January 25, 2017, Textron announced that it would be

acquiring Arctic Cat, which manufactures all-terrain vehicles

(“ATVs”), recreational off-highway vehicles (“ROVs” or “side-by-

sides”), and snowmobiles.     These Arctic Cat products were

colloquially referred to as “dirt” or “snow” vehicles.          Arctic

Cat marketed and sold its products through a network of

approximately 800 independent dealers.

     When Textron acquired Arctic Cat, it predicted that the

acquisition would produce business synergies, but Textron


                                    2
      Case 1:19-cv-07881-DLC Document 50 Filed 07/20/20 Page 3 of 31



officers publicly observed that Arctic Cat had struggled with an

oversupply of inventory in its distribution channels.          As

Donnelly put it during an earnings call on January 25, 2017,

     The industry, frankly, after a lot of years of growth,
     had some issues this year just in terms of the economy
     and lack of net growth. The snow side of the
     business, obviously, had a couple bad winters. On the
     dirt side, they had just, again, as an industry, not
     unique to Arctic Cat, a lot of stuff built up in the
     channel, and I think it’s a business that has
     tremendous opportunities going forward. But it’s been
     in a bit of a tough time unwinding and managing their
     way through a lot of the inventory issues and,
     frankly, positioning themselves for future growth.

     So when we looked at the company, if you look at the
     products that we have today and the products that
     we’ve had in development and you look at the products
     they have today and the products, frankly, which they
     have in the development pipeline, it’s just a
     beautiful fit. I think that dealers and customers are
     going to be really impressed over the next couple
     years about what that product line looks like. I
     think it will be a very attractive line for dealers.
     I think a lot of progress has been made with respect
     to the channel. That work will have to continue after
     we acquire it, I think, through the first year to
     really get that repositioned and ready to go.

(emphasis added).

     Similarly, during an April 19, 2017 earnings call, in

response to an analyst’s question about the impact of the Arctic

Cat acquisition on Industrial Segment financials, Donnelly

answered,

     Well, look, most of the negative impact of the
     acquisition in terms of the 2017 financials is driven
     by solving the inventory issue which has been out
     there for some time and which we knew about,


                                    3
      Case 1:19-cv-07881-DLC Document 50 Filed 07/20/20 Page 4 of 31



     obviously, and talked about as part of the deal. And
     that was clearly factored into our valuation of the
     deal economics. So, this issue of 2017 operating
     performance is really very highly correlated to those
     rebate programs associated with clearing out the older
     model product. . . .

     We expect to clear the lion’s share of that out.
     Frankly, we’re already getting pretty good traction.
     The guys are very, very focused on resolving that
     issue, so we’ve already seen a fair bit, which is why
     we had some impact in the quarter of coming out of the
     gate and we know we have to go clean up the dealer
     channel to get this thing back on a growth trajectory
     and then generating good profit, and that’s certainly
     our expectation for 2018.

(emphasis added).    During the same call Donnelly further

explained,

     [T]he challenge that we have on the company [Arctic
     Cat] as we acquired it was they frankly had too much
     inventory. And so, the first step out of the gate
     here has been to put together these programs to help
     put rebating together to help the dealers move it out.
     I think that’s been very well received and as I said,
     we’re already starting to see the impact of that.

     During the remainder of 2017, the defendants made similar

statements concerning Textron’s progress with integrating Arctic

Cat and clearing its inventory.      For example, on a July 19, 2017

earnings call, Donnelly said, “We continue to make progress with

the integration of Arctic Cat as we’ve begun consolidating

operations and enhancing our dealer network.”        In response to an

analyst’s question concerning Textron’s projected growth in its

vehicle business, Donnelly explained,




                                    4
      Case 1:19-cv-07881-DLC Document 50 Filed 07/20/20 Page 5 of 31



     Obviously, mostly growth is driven by the Arctic Cat
     deal and our focus there continues to be, as we talked
     about, really moving a lot of the older inventory out
     of the channel, that’s gone well, frankly. And
     really, at this point, focused on getting new products
     and getting those launched and getting the dealer
     channel set-up to take on a lot of that new product.
     And that’ll be our focus through the balance of the
     year.

(emphasis added).

     During an October 19, 2017 earnings call, Donnelly offered

the following statement concerning Arctic Cat:

     Moving to Industrial, we saw an 18% increase in
     revenues, primarily reflecting the impact of Arctic
     Cat. Overall margins were down, largely reflecting
     the dilutive impact of the Arctic Cat acquisition, and
     unfavorable volume and mix in other businesses. At
     Arctic Cat, we’re continuing to execute to our
     integration plan and we remain on track for the
     business to be accretive in earnings in 2018.

(emphasis added).    In response to an analyst’s question

concerning Textron’s reduced Industrial Segment margins,

Donnelly explained,

     I think we had a fairly tough quarter in Industrial,
     particularly in our vehicle business. The Arctic Cat
     work is going well. But we have thrown a lot of
     resources, particularly people at making sure that
     integration goes well. And frankly, we got a little
     behind on some of the rest of the business in terms of
     line rates and production output as we’ve worked our
     way through the quarter and as we go here into the
     beginning of the fourth quarter, it looks like most of
     the line rates are back up to where we need them to
     be, but we are not likely to be able to catch up on
     some of the miss from Q3.




                                    5
      Case 1:19-cv-07881-DLC Document 50 Filed 07/20/20 Page 6 of 31



(emphasis added).    When asked whether the resources devoted to

the Arctic Cat integration would continue to impact Textron’s

business, Donnelly opined, “[T]he piece specifically around

Arctic Cat frankly is going to plan.       We’re very happy with how

that’s proceeding, the inventory levels that we knew we needed

to drive down in the dealer base are happening, retail sales are

up considerably.”

     Lead Plaintiff characterizes these pre-Class-Period

statements as an “Arctic Cat turnaround plan.”         The alleged

elements of this plan were: (1) integrate Arctic Cat into

Textron’s existing Specialized Vehicles business, (2) clear non-

current Arctic Cat inventory, and (3) make the Arctic Cat

acquisition accretive during 2018.       Lead Plaintiff’s theory is

that Textron misleadingly suggested that it was achieving these

objectives during 2018, while actually failing on all three

fronts.

The Defendants’ Class-Period Statements

     The Class Period begins on January 31, 2018, when Textron

held a conference call concerning its fourth-quarter 2017

earnings.   During the call, Donnelly said of the Industrial

Segment:

     [R]evenues were up 20% for the quarter, primarily
     reflecting the impact of Arctic Cat. We saw improved
     demand in the snow retail channel, allowing dealers to
     clear older inventory and drive 2018 model sales,

                                    6
      Case 1:19-cv-07881-DLC Document 50 Filed 07/20/20 Page 7 of 31



     including our new introductions in the youth and
     mountain categories.

                                  * * *

     To summarize the year, we continued to execute our
     plan for growth through strategic acquisitions and new
     product innovation to create long-term shareholder
     value. At Industrial, our integration of Arctic Cat
     continues and reflects our strategy of acquisitions
     that complement our core businesses and product lines.

(emphasis added).    Donnelly also said, in listing Textron’s 2017

accomplishments, “[W]e successfully integrated the integration

of Arctic Cat.”

     During the same call, an analyst asked where Textron hoped

to see improvements in its various operating segments.          Donnelly

answered, in relevant part, “Industrial is probably I mean a

pretty solid guide I think.     I mean there’s – it sort of gets

Arctic Cat to where it’s accretive, it’s pretty solid

performance.   But I think that’s where we would really expect to

be.” (emphasis added).     Shortly afterwards, Donnelly

acknowledged, “[T]here’s obviously still work to do in finishing

the integration . . . .”     Later in the Call, a Morgan Stanley

analyst asked, “And a quick clarification on Arctic Cat, did you

say that it is going to hit the target of being accretive this

year?” (emphasis added).     Both Connor and Donnelly answered,

“Yes.” (emphasis added).




                                    7
      Case 1:19-cv-07881-DLC Document 50 Filed 07/20/20 Page 8 of 31



     On February 15, 2018, Textron filed its Form 10-K for the

fiscal year ended December 31, 2017 (the “2017 10-K”).          In the

notes to Textron’s financial statements, the 2017 10-K described

certain special charges that Textron had recorded:

     In 2016, we initiated a plan to restructure and
     realign our businesses by implementing headcount
     reductions, facility consolidations and other actions
     in order to improve overall operating efficiency
     across Textron. . . .

     In connection with the acquisition of Arctic Cat . . .
     we initiated a restructuring plan in the first quarter
     of 2017 to integrate this business into our Textron
     Specialized Vehicles business within the Industrial
     segment and reduce operating redundancies and maximize
     efficiencies. Under the Arctic Cat plan, we recorded
     restructuring charges of $28 million in 2017, which
     included $19 million of severance costs, largely
     related to change-of-control provisions, and $9
     million of contract termination and other costs. In
     addition, we recorded $12 million of acquisition-
     related integration and transaction costs in 2017.

     Both the 2016 plan and [the] Arctic Cat plan are
     substantially completed with the majority of the
     remaining cash outlays of $44 million expected to be
     paid in the first half of 2018.

(emphasis added). 1   Donnelly and Connor certified the accuracy of

the 2017 10-K.

     On April 18, 2018, Textron held another earnings call.

During the call, a Cowen and Company analyst observed that

Arctic Cat had weak first-quarter results and requested an




1 This representation was repeated in Textron’s Forms 10-Q for
both the first and second quarters of 2018.

                                    8
      Case 1:19-cv-07881-DLC Document 50 Filed 07/20/20 Page 9 of 31



update about Textron’s progress in “clearing the channel

overstock at Arctic Cat.”     Donnelly answered, in relevant part:

     I think the whole industry in outdoor power equipment,
     when you look at this, the difficulty is that
     January/February into March timeframe, you’re done
     selling snow, but you haven’t started selling dirt.
     So, it tends to be a quarter where basically you have
     the cost of the business, but you don’t have a lot of
     revenue within the business. So I think that’s just
     [its] natural cycle and it doesn’t affect our
     perspective on how we feel about the year.

     In terms of the inventory reduction, we’re pleased
     with – if you look at both dirt and snow inventory
     reductions that happened through the course of the
     year, which was a big focus of ours, yielded a lot of
     result, so there’s pretty significant reductions in
     that aged inventory. And so I think combined between
     that and the fact that we have a lot of new product
     that we think the dealers are pretty excited about.
     When you look across both the dirt and the snow
     product lines, you’ve got lower inventory of aged
     stuff and you’ve got a lot of exciting new stuff
     [that] will be on the floors that dealers are pretty
     excited about. So we feel pretty good about where we
     are for the year.

(emphasis added).    On April 25, 2018, Textron filed its Form 10-

Q for the first quarter of 2018, which represented that “Arctic

Cat provides a platform to expand our product portfolio and

increase our distribution channel to support growth within our

Textron Specialized Vehicles business in the Industrial

segment.”

     On July 18, 2018, Textron held its earnings call for the

second quarter of 2018.     In response to an analyst’s question

about Arctic Cat inventory levels, Donnelly said,


                                    9
     Case 1:19-cv-07881-DLC Document 50 Filed 07/20/20 Page 10 of 31



     I’m afraid I don’t have those numbers at my fingertips
     here. But, I mean, we continue to make progress, and
     I would say most importantly when we look at what’s in
     the inventories, it’s pressure stuff, right? So, I
     mean, a lot of the stuff that was really older
     inventory has been moved off their books. I mean,
     obviously, these guys are taking re-stockings of
     current model year product.

     Probably not a lot of change in snow. I mean, we’re
     at that time of the year, obviously, where we’re
     producing all the snow product for next year, and
     we’ll start those load-ins here as we get into the
     latter part of the year. I’d say the good news is
     demand from the dealers, what we’re seeing is up. And
     we’ve got a couple great new products. I mean, last
     year was great in terms of burning down a lot of the
     inventory. We had some new stuff that came out last
     year that helped, but we’ve got a couple pretty
     exciting 2019 models that are driving some pretty
     strong preseason order demand, which we’re building
     now, we’ll start to load in here in the next couple
     months.

(emphasis added).

     In response to a question about improving Arctic Cat’s

profit, Donnelly answered,

     I think we are seeing profit improvement at Arctic Cat
     and we would continue to expect to see incremental
     margins frankly overall in our Industrial segment
     improving as the year goes on. . . . Look, the snow
     is obviously not in a retail phase right now, right?
     We’re kind of in the production side of that and the
     stocking. So, that’s – which, again, I think is quite
     favorable for us. We feel really good about where
     that business is and what the stocking orders look
     like.

     On the dirt side of the business, we’re seeing
     improvements. Having the [Wildcat XX side-by-side]
     out there is – it’s later than was expected when we
     did the acquisition, but it is fully in the market and
     we’re frankly struggling to meet demand of producing


                                   10
     Case 1:19-cv-07881-DLC Document 50 Filed 07/20/20 Page 11 of 31



     them, and we’ve just launched the Prowler Pro, which
     launches into really the largest segment of that
     market. We think we got a great product. But, again,
     that’s one that’s just barely starting to run through
     the production line and get deliveries out to the
     dealers.

     So, again, a model [for] which we’re seeing strong
     demand. We just got to produce as quickly as we can.
     So, I think the end market of all the data I see is
     positive here in the last couple months. We’re
     certainly seeing strong demand on the products that
     we’ve launched into the marketplace and, obviously,
     expect to see the revenue and the margin continue to
     expand through the balance of the year.

(emphasis added). 2

Reports from Confidential Informants

     Lead Plaintiff alleges that defendants’ class-period

statements were misleading concerning Textron’s progress towards

clearing older Arctic Cat inventory and integrating Arctic Cat

into the Specialized Vehicles business.       The principal basis for

this allegation is information that Lead Plaintiff has obtained

from various confidential informants (“CIs”).

     CI 1 visited Arctic Cat’s headquarters twice during 2017

and observed that older model ATVs and side-by-sides were




2 At the start of each of the earnings calls at issue, the
defendants noted that they would be discussing future estimates
and expectations, and that those forward-looking statements were
subject to various risk factors detailed in Textron’s SEC
filings. The SEC filings, in turn, disclosed various risks,
including -- as relevant here -- the difficulty of integrating
acquired businesses and the possibility that such businesses
would not achieve profit projections.

                                   11
        Case 1:19-cv-07881-DLC Document 50 Filed 07/20/20 Page 12 of 31



stacked up for miles at the facility.          According to CI 2,

formerly a Textron Specialized Vehicles regional sales director,

snow and dirt inventory buildup was routinely discussed during

weekly sales calls.       CI 2 reports that a 2017 sales program

spent $15-20 million to incentivize dealers to clear old

inventory, but that Textron restocked dealers’ sold inventory

with more vehicles from model years 2015-17.           Most importantly,

according to CI 2, Arctic Cat had a steady number of 22,000-

25,000 non-current year vehicles at dealerships from the

acquisition of Arctic Cat in early 2017 through at least the

summer of 2018.      It is this allegation that forms the heart of

Lead Plaintiff’s case.

     CI 3 attests that at the start of 2018, Textron had over

22,000 snow and dirt vehicles from model years 2015-17 unsold at

dealerships.     Snow inventory of approximately 10,000 units

represented approximately 55% of Textron’s snow sales during

2017.    And dirt inventory of 12,000-15,000 units was equivalent

to 15-23% of Textron’s 2017 dirt sales.          CIs 3 and 4 indicate

that Textron used rebates and financing agreements to encourage

sales of older inventory.

     The CIs also describe a smorgasbord of operational problems

related to the integration of Arctic Cat and Textron.            These

alleged issues include: duplicative departments for parts,


                                      12
     Case 1:19-cv-07881-DLC Document 50 Filed 07/20/20 Page 13 of 31



service, and computer systems; separate platforms for customer

relationship management; delays and lost sales related to the

unintegrated departments and platforms; confusion related to

product design and manufacturing; engineering problems with new

products; a lack of new products in the development and

manufacturing pipelines; communication problems between Arctic

Cat dealers and Textron; Arctic Cat dealers upset by overlapping

sales turf and a lack of marketing assistance; and termination

of Textron’s agreements with underperforming Arctic Cat dealers.

Textron’s Third-Quarter 2018 Earnings Miss

     On October 18, 2018, Textron issued a press release

indicating that Industrial Segment profit was down $48 million

as compared to the third quarter of 2017, a decline of 98%.            The

same day, Textron held an earnings call.       At the outset of the

call, Donnelly reported,

     Segment profit was down in the quarter largely due to
     lower profit in Industrial which more than offset
     higher profit at Bell and Aviation. At Industrial,
     segment profit was breakeven primarily due to
     unfavorable operating performance in Specialized
     Vehicles. Specialized Vehicles has undergone
     significant change over the past two years as we’ve
     expanded the product portfolio. While we’ve seen
     increasing revenue in the segment, we haven’t seen the
     planned level of growth or deliver[ed] the operating
     leverage necessary to support expected returns.

     We’ve made progress on new product introductions and
     continue to be encouraged by the favorable trends in
     the powersports market, but we need to work on our go-
     to-market strategy and focus on cost performance.


                                   13
     Case 1:19-cv-07881-DLC Document 50 Filed 07/20/20 Page 14 of 31



(emphasis added).   In response to an analyst’s question

concerning the Industrial Segment, Donnelly explained,

     I think what you’re seeing in Industrial in the
     quarter is primarily, as we said, driven by the
     Specialized Vehicle business. And particularly, it’s
     around some of the consumer markets, and it’s a
     recognition that we still have more work to do in
     terms of strengthening that channel. And so we
     recognized a fair bit of that cost here in the
     quarter.

     A JP Morgan analyst followed up about the Specialized

Vehicles business, and Donnelly offered the following relevant

statements:

     I don’t think this is a problem [of] overall pricing
     in the market so much as our team has been going
     through sort of a painful learning experience about
     how that channel is managed and how discounting is
     handled and how that plays out through the course of
     the year. So it for sure has manifested itself in
     more discounting than we would like to continue to
     work that channel. I think the team will get better
     at that and it’s things we’re learning. And I think
     the team is going to make progress on it.

                                 * * *

     On the dirt side, we missed a better part of last year
     because some of the product that was sort of in the
     pipeline wasn’t really ready to go, and we didn’t want
     to release it until it was ready. So we’re kind of
     maybe a year behind in terms of the new product
     feeding into that channel, but those things are
     introducing now. So I think we’ll start to see some
     momentum and a little more excitement in channel as we
     go forward. But look, the bottom line answer is I
     think that the revenue number you’re talking about is
     probably consistent with where we’ll end up this year,
     but we need to see more growth particularly through
     that channel.

(emphasis added).

                                   14
     Case 1:19-cv-07881-DLC Document 50 Filed 07/20/20 Page 15 of 31



     Another analyst asked how long it would likely take to sort

out the issues in Specialized Vehicles.       Donnelly responded,

     I think that we’re probably a year behind the schedule
     that we would like to have had, right. I mean,
     obviously, we went into this expecting to be able to
     generate accretion in year one. Obviously, that’s not
     going to happen as we’ve kind of realized these costs
     in the quarter. But we still feel with the products
     coming out, the strength, and again we’re kind of
     seeing this as momentum builds on the snow side, where
     [you’re] kind of two launches into that second season.
     . . . So it’s probably a one year delay again.

(emphasis added).   On the day of this call, October 18,

Textron’s stock price declined from $64.78 to $57.49 per share,

a decline of 11.25%.

Statements Related to Goodwill and Intangible Assets

     Also during the October 18, 2018 call, a Wells Fargo

analyst asked, “[I]s there any way to just look at the

Industrial this segment [sic] and tell us is there any sort of

quantification of one-time costs, was there an impairment or

when you do the next impairment test?”       Donnelly responded,

     I wouldn’t characterize it as one-time, right? This
     is not some special charge, but when we look at what
     we reserve and accrue around anticipated discounting
     programs and things like that, I mean we had to make
     adjustments to that given the nature of where we are
     and where the inventory is. So there’s some probably
     it’s more in the quarter than we would expect, but
     it’s not something like an impairment of goodwill or
     intangible or something of that nature.

(emphasis added).   Lead Plaintiff alleges that this statement

was misleading because Donnelly knew about the 98% year-over-


                                   15
     Case 1:19-cv-07881-DLC Document 50 Filed 07/20/20 Page 16 of 31



year decrease in the Industrial Segment’s third-quarter profits,

and about the various other problems related to the Arctic Cat

integration described by the CIs.

     A week later, on October 25, 2018, Textron filed its Form

10-Q for the third quarter of 2018, which included the following

disclosure concerning Industrial Segment goodwill and intangible

assets:

     At September 29, 2018, we have an aggregate of $86
     million in intangible assets associated with the
     products sold under the Textron Off Road and Arctic
     Cat brands within the Specialized Vehicles product
     line of the Industrial segment. . . .

     The Specialized Vehicles product line has undergone
     significant change recently as we have expanded the
     product portfolio and integrated manufacturing
     operations and retail distribution with the
     acquisition of Arctic Cat. In the third quarter of
     2018, the operating results were significantly below
     our expectations given the new products and dealer
     network in place as, among other operational factors,
     dealer sell-through lagged. Management is currently
     assessing the go-to-market strategy, along with
     improvements to the dealer network, cost reductions
     and the future financial outlook for this product
     line. Based on these factors, it is reasonably
     possible that an impairment loss of certain long-lived
     assets could be recognized in the fourth quarter
     related to this product line.

(emphasis added).

     Indeed, on December 6, Textron filed a Form 8-K that

disclosed an impairment of intangible assets:

     On December 4, 2018, our Board of Directors approved a
     plan to restructure the Textron Specialized Vehicles
     businesses within our Industrial segment. We expect


                                   16
     Case 1:19-cv-07881-DLC Document 50 Filed 07/20/20 Page 17 of 31



     to incur pre-tax charges in the range of $60 million
     to $85 million under this plan, which will be recorded
     in the fourth quarter of 2018.

     Textron Specialized Vehicles has undergone significant
     changes since the acquisition of Arctic Cat as we have
     expanded the product portfolio and integrated
     manufacturing operations and retail distribution. As
     disclosed in our Form 10-Q filed for the third quarter
     of 2018, the operating results for these businesses
     were significantly below our expectations as dealer
     sell-through lagged despite the introduction of new
     products into our dealer network. Management
     conducted a strategic review of the Textron
     Specialized Vehicles businesses, which included an
     assessment of the acquired dealer network and go-to-
     market strategy for the Textron Off Road and Arctic
     Cat brands, as well as cost reduction initiatives
     throughout the Textron Specialized Vehicles
     businesses. The restructuring plan will result in the
     impairment of intangible assets, primarily related to
     product rationalization, the elimination of
     approximately 400 positions, representing
     approximately 10% of Textron Specialized Vehicles’
     workforce, and closure of several factory-direct turf-
     care branch locations and a manufacturing facility.

(emphasis added).    On December 7, Textron shares declined from

$53.10 per share to $51.14 per share, or approximately 3.69%.

Procedural History

     This action was filed on August 22, 2019.        On November 13,

IWA Forest Industry Pension Plan was appointed Lead Plaintiff,

in accordance with the Private Securities Litigation Reform Act

(“PSLRA”), 15 U.S.C. § 78u-4(a)(3).       Lead Plaintiff filed an

amended complaint on December 24.       On January 24, 2020, the

defendants moved to dismiss.




                                   17
      Case 1:19-cv-07881-DLC Document 50 Filed 07/20/20 Page 18 of 31



      In response to the motion, the SAC was filed on February

14.   Lead Plaintiff had been warned that any further

opportunities to amend would be unlikely.        The SAC alleges (1)

that the defendants violated Section 10(b) of the Securities

Exchange Act of 1934, 15 U.S.C. § 78j(b), and SEC Rule 10b-5, 17

C.F.R. § 240.10b-5, and (2) that Donnelly and Connor violated

Section 20(a) of the Exchange Act, 15 U.S.C. § 78t(a).          On March

6, the defendants moved to dismiss the SAC.         The motion became

fully submitted on April 10.


                               Discussion

      When deciding a motion to dismiss under Rule 12(b)(6), Fed.

R. Civ. P., a court must accept the factual allegations in the

complaint as true and draw all reasonable inferences in the

plaintiff’s favor.    Loginovskaya v. Batratchenko, 764 F.3d 266,

269-70 (2d Cir. 2014).     A claim is sufficiently plausible to

withstand a motion to dismiss when the “factual content” of the

complaint “allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.”

Tongue v. Sanofi, 816 F.3d 199, 209 (2d Cir. 2016) (citation

omitted).   In the context of a securities class action, a court

may consider not only the complaint itself, but also “any

written instrument attached to the complaint, statements or

documents incorporated into the complaint by reference, legally


                                    18
     Case 1:19-cv-07881-DLC Document 50 Filed 07/20/20 Page 19 of 31



required public disclosure documents filed with the SEC, and

documents possessed by or known to the plaintiff upon which it

relied in bringing the suit.”     Id. (citation omitted).

     A complaint alleging securities fraud must satisfy the

heightened pleading requirements of the Private Securities

Litigation Reform Act (“PSLRA”) and Fed. R. Civ. P. 9(b) by

“stating with particularity the circumstances constituting

fraud.”   Emps.’ Ret. Sys. of Gov’t of the V.I. v. Blanford, 794

F.3d 297, 304 (2d Cir. 2015).     SEC Rule 10b-5 renders it

unlawful to “make any untrue statement of a material fact or to

omit to state a material fact necessary in order to make the

statements made, in light of the circumstances under which they

were made, not misleading . . . in connection with the purchase

or sale of any security.”     17 C.F.R. § 240.10b–5; see also 15

U.S.C. § 78j(b).   “To avoid dismissal under . . . Rule 10b-5, a

complaint must plausibly allege: (1) a material

misrepresentation (or omission); (2) scienter, i.e., a wrongful

state of mind; (3) a connection with the purchase or sale of a

security; (4) reliance; (5) economic loss; and (6) loss

causation.”   Singh v. Cigna Corp., 918 F.3d 57, 62 (2d Cir.

2019) (citation omitted).

     The defendants have not challenged the adequacy of Lead

Plaintiff’s allegations as to the statements’ connection with


                                   19
     Case 1:19-cv-07881-DLC Document 50 Filed 07/20/20 Page 20 of 31



the purchase or sale of a security, reliance, economic loss, or

loss causation.    The disputed issues for the alleged violation

of Rule 10b-5 are therefore whether the Lead Plaintiff has

adequately pleaded that defendants (1) made a material

misrepresentation or omission (2) with scienter.        As explained

below, it is unnecessary to reach the issue of scienter, because

Lead Plaintiff has failed to sufficiently plead that any

defendant made a material misrepresentation.

I.   Legal Standard

     A.     Material Misrepresentations or Omissions

     “An alleged misrepresentation is material if there is a

substantial likelihood that a reasonable person would consider

it important in deciding whether to buy or sell shares of

stock.”   Id. at 63 (citation omitted).      “The statement must also

be misleading, evaluated not only by literal truth, but by

context and manner of presentation.”      Id. (citation omitted).

“Even a statement which is literally true, if susceptible to

quite another interpretation by the reasonable investor, may

properly be considered a material misrepresentation.”         Kleinman

v. Elan Corp., PLC, 706 F.3d 145, 153 (2d Cir. 2013) (citation

omitted).   Each misleading statement must be pleaded with

particularity, including “the reason or reasons why the




                                   20
     Case 1:19-cv-07881-DLC Document 50 Filed 07/20/20 Page 21 of 31



statement is misleading.”     15 U.S.C. § 78u-4(b)(1); see also

Blanford, 794 F.3d at 305.

     Statements that are mere “puffery” cannot give rise to Rule

10b-5 liability.   ECA & Local 134 IBEW Joint Pension Tr. of Chi.

v. JP Morgan Chase Co., 553 F.3d 187, 206 (2d Cir. 2009).

“Puffery encompasses statements that are too general to cause a

reasonable investor to rely upon them, and thus cannot have

misled a reasonable investor.     They are statements that lack the

sort of definite positive projections that might require later

correction.”   In re Vivendi, S.A. Sec. Litig., 838 F.3d 223, 245

(2d Cir. 2016) (citation omitted); see also Abramson v. NewLink

Genetics Corp., No. 19-642-CV, 2020 WL 3956263, at *4 (2d Cir.

July 13, 2020) (“We do not anticipate that reasonable investors

place substantial reliance on generalizations regarding a

company’s health or the strength of a company’s product.”

(citation omitted)).    For example, an acquiring company’s

statement that “the integration . . . is off to a promising

start” constitutes inactionable puffery.       IBEW Local Union No.

58 Pension Tr. Fund & Annuity Fund v. Royal Bank of Scotland

Grp., PLC, 783 F.3d 383, 392 (2d Cir. 2015).        Such statements of

“general corporate optimism” are not actionable unless “they are

worded as guarantees or are supported by specific statements of




                                   21
        Case 1:19-cv-07881-DLC Document 50 Filed 07/20/20 Page 22 of 31



fact, or . . . the speaker does not genuinely or reasonably

believe them.”      Id. (citation omitted).

     For a plaintiff to sufficiently allege a misleading

statement of opinion,

     the investor must identify particular (and material)
     facts going to the basis for the issuer’s opinion --
     facts about the inquiry the issuer did or did not
     conduct or the knowledge it did or did not have --
     whose omission makes the opinion statement at issue
     misleading to a reasonable person reading the
     statement fairly and in context.

Tongue, 816 F.3d at 209 (citation omitted).           “[A] reasonable

investor . . . expects not just that the issuer believes the

opinion (however irrationally), but that it fairly aligns with

the information in the issuer’s possession” at the time the

statement is made.      Id. at 210 (citation omitted).        “In other

words, when a statement of opinion implies facts or the absence

of contrary facts, and the speaker knows or reasonably should

know of different material facts that were omitted, liability

under Rule 10b-5 may follow.”        Abramson, 2020 WL 3956263, at *5.

Reasonable investors understand, however, “that opinions

sometimes rest on a weighing of competing facts” and thus “a

statement of opinion is not necessarily misleading when an

issuer knows, but fails to disclose, some fact cutting the other

way.”    Tongue, 816 F.3d at 210 (citation omitted); see also

Abramson, 2020 WL 3956263, at *6.



                                      22
     Case 1:19-cv-07881-DLC Document 50 Filed 07/20/20 Page 23 of 31



     B.     Forward-Looking Statements

     The PSLRA contains a safe harbor for certain “forward-

looking statements.”    In re Vivendi, 838 F.3d at 245 (citing 15

U.S.C. § 78u-5(c)).    Under the safe harbor,

     [A] defendant is not liable if (1) the forward-looking
     statement is identified and accompanied by meaningful
     cautionary language, (2) the forward-looking statement
     is immaterial, or (3) the plaintiff fails to prove
     that the forward-looking statement was made with
     actual knowledge that it was false or misleading.
     Because the safe harbor is written in the disjunctive,
     a forward-looking statement is protected under the
     safe harbor if any of the three prongs applies.

Id. at 245–46 (citation omitted).       To qualify as “meaningful,”

cautionary language must “convey[] substantive information” and

cannot be “boilerplate” or “vague.”       Id. at 247 (citation

omitted).

     The term “forward-looking statement” includes, as relevant

here, (1) “a statement containing a projection of revenues,

income . . . or other financial items,” (2) “a statement of the

plans and objectives of management for future operations,

including plans or objectives relating to the products or

services of the issuer,” or (3) “a statement of future economic

performance.”   15 U.S.C. § 78u-5(i)(1)(A)-(C); see also In re

Vivendi, 838 F.3d at 246.     “[A] statement may contain some

elements that look forward and others that do not, and forward-




                                   23
      Case 1:19-cv-07881-DLC Document 50 Filed 07/20/20 Page 24 of 31



looking elements may be ‘severable’ from non-forward-looking

elements.”    In re Vivendi, 838 F.3d at 246 (citation omitted).

II.   Application

      Lead Plaintiff alleges misrepresentations on four subjects:

(1) Arctic Cat’s inventory, (2) Arctic Cat’s anticipated

performance, (3) the status of the Arctic Cat integration, and

(4) goodwill and intangible assets of the Specialized Vehicles

business.    In none of these categories has Lead Plaintiff

adequately pleaded an actionable misrepresentation.

      A.    Statements Concerning Arctic Cat Inventory

      Lead Plaintiff alleges three misrepresentations related to

Textron’s progress in clearing Arctic Cat inventory: (1)

Donnelly’s January 31, 2018, statement that Textron had seen

“improved demand in the snow retail channel, allowing dealers to

clear older inventory and drive 2018 model sales;” (2)

Donnelly’s April 18 statements that “both dirt and snow

inventory reductions” had happened, that there were “significant

reductions in that aged inventory” and that there was “lower

inventory of aged stuff;” and (3) Donnelly’s July 18 statement

that “a lot of the stuff that was really older inventory has

been moved off [dealers’] books.”        Lead Plaintiff alleges that

these statements were misleading because, according to the CIs,

Textron had 22,000-25,000 Arctic Cat vehicles at dealerships



                                    24
     Case 1:19-cv-07881-DLC Document 50 Filed 07/20/20 Page 25 of 31



that were model years 2015-17, a figure that did not materially

change from early 2017 to summer 2018.

     Lead Plaintiff’s theory fails because it treats vehicles

from model years 2015-17 as interchangeable.        It would not be

misleading for Textron to state that it was clearing “older”

inventory if it had sold off 2015 and 2016 vehicles while

simultaneously pushing 2017 inventory out to dealers.         Indeed,

Lead Plaintiff’s CIs report that Textron succeeded in selling

off older inventory during 2017 and 2018 through the use of

rebates.   According to CI 2, Textron then “filled [dealers] back

up with more aged inventory from 2015-17.”       There is no

inconsistency between these factual allegations and Donnelly’s

statements that Textron dealers had “clear[ed] older inventory,”

that Textron had achieved “significant reductions” in aged

inventory, or that it helped dealers sell “a lot of the stuff

that was really older inventory.”       Accordingly, Lead Plaintiff

has not sufficiently pleaded a material misrepresentation

concerning Arctic Cat inventory.

     B.    Statements Concerning Arctic Cat’s Performance

     Lead Plaintiff alleges that defendants made two sets of

misleading statements concerning Arctic Cat’s performance: (1)

Donnelly and Connor’s expectation during the January 31 call

that the Arctic Cat acquisition would be accretive during 2018;



                                   25
     Case 1:19-cv-07881-DLC Document 50 Filed 07/20/20 Page 26 of 31



and (2) Donnelly’s statements during the July 18 call that

Textron was “seeing profit improvement in Arctic Cat,” that the

Industrial Segment “would continue to expect to see incremental

margins . . . improving as the year goes on,” and that the end-

market data he saw was positive “in the last couple months.” 3

     The January 31 and July 18 statements of expectation are

forward-looking statements.     The SAC fails to plead facts to

support an inference that the speakers knew the statements to be

false at the time the statements were made. 4      Moreover, the risk

disclosures in the SEC filings that accompanied the earnings

calls (and which were expressly incorporated by the speakers in

those calls) spoke to the very type of forecasts at issue here -

- projected profits of acquired businesses.        For both reasons,

the PSLRA’s safe harbor protects Textron against claims premised

on these projections.




3 The term “end market” refers to “where the final transaction
takes place in a value chain.” End Markets -- Overview,
Marketlinks (last visited July 9, 2020), https://
www.marketlinks.org/good-practice-center/value-chain-wiki/end-
markets-overview.

4 Lead Plaintiff argues that actual knowledge of falsity is
adequately pleaded due to certain stock sales that Donnelly and
Connor made following the statements at issue. But such sales
alone are insufficient to show that corporate officers
“disbelieved their generic, positive representations” about the
state of the company. Abramson, 2020 WL 3956263, at *4.

                                   26
     Case 1:19-cv-07881-DLC Document 50 Filed 07/20/20 Page 27 of 31



     Donnelly’s July 18 statements regarding profit improvement

and positive end-market data are statements of his opinion.

Lead Plaintiff has failed to plead sufficient facts concerning

Arctic Cat’s profit improvement or end-market data as of July 18

to state a claim that Donnelly’s opinions were misleading.

     Lead Plaintiff resists the conclusion that these latter two

statements were statements of opinion.       But both statements were

prefaced with “I think” and when read in context are conveyed as

statements of Donnelly’s opinion.       See Omnicare, Inc. v.

Laborers Dist. Council Const. Indus. Pension Fund, 575 U.S. 175,

187 (2015) (noting that a reasonable person “recognizes the

import of words like ‘I think’ or ‘I believe,’ and grasps that

they convey some lack of certainty as to the statement’s

content”); see also Abramson, 2020 WL 3956263, at *6 (finding a

statement plausibly misleading where it lacked “prefatory

language like ‘I believe’ or ‘In my estimation’”).         Lead

Plaintiff must therefore adequately plead that the defendants’

statements did not “fairly align[] with the information in

[their] possession at a time.”     Tongue, 816 F.3d at 210.       This

the SAC fails to do.

     C.   Statements Concerning the Status of the Arctic Cat
          Integration

     Lead Plaintiff identifies two statements concerning the

progress of the Arctic Cat integration that it claims were

                                   27
     Case 1:19-cv-07881-DLC Document 50 Filed 07/20/20 Page 28 of 31



misleading: (1) Donnelly’s January 31 statement that Textron had

“successfully integrated the integration of Arctic Cat,” and (2)

the statement from the 2017 10-K that an Arctic Cat

restructuring plan was “substantially completed.” 5       Lead

Plaintiff has not pleaded a material misrepresentation as to

either statement.

     Lead Plaintiff argues that Donnelly’s January 31 statement

was misleading because it suggested that the integration of

Arctic Cat was substantially complete.       But moments before

making the statement that Lead Plaintiff focuses on, Donnelly

had said, “our integration of Arctic Cat continues.”         And later

in the call, Donnelly noted that there was “obviously still work

to do in finishing the integration.”      The January 31 statement

must be considered as a whole.     The various shortcomings in the

Arctic Cat integration identified by Lead Plaintiff’s CIs -- for

example, duplicative departments for parts and service -- do not

render Donnelly’s presentation misleading when the entirety of

the presentation is considered.

     The SAC also fails to state a claim premised on Textron’s

2017 10-K.   Lead Plaintiff’s theory is that the Arctic Cat



5 As noted above, the “substantially completed” statement was
repeated in Textron’s 10-Qs for the first and second quarters of
2018. Lead Plaintiff pleads no facts as to those repetitions
that change the result.

                                   28
     Case 1:19-cv-07881-DLC Document 50 Filed 07/20/20 Page 29 of 31



integration was incomplete -- due to redundant departments and

unsold Arctic Cat inventory -- and that it was thus misleading

to state that a restructuring plan had been substantially

completed.

     But this argument disregards the context in which Textron

used the words “substantially completed.”       The phrase Lead

Plaintiff highlights appeared in a note to Textron’s financial

statements about “Special Charges.”      In context, the

“substantially completed” statement conveys that Textron had

spent the majority of the funds it had allocated for the

restructuring.   Lead Plaintiff pleads no facts suggesting that

such a representation was inaccurate.

     D.    Statements Concerning Goodwill and Intangible Assets

     Finally, Lead Plaintiff challenges a statement from the

October 18 conference call.     During that call, Textron answered

questions about the sharp decline in profit in the Industrial

Segment.   In response to an analyst’s question about whether

Textron could offer any quantification of its Industrial

Segment’s “one-time costs” for the quarter -- for example, was

there an impairment -- Donnelly answered,

     I wouldn’t characterize it as one-time, right? This
     is not some special charge, but when we look at what
     we reserve and accrue around anticipated discounting
     programs and things like that, I mean we had to make
     adjustments to that given the nature of where we are
     and where the inventory is. So there’s some probably

                                   29
     Case 1:19-cv-07881-DLC Document 50 Filed 07/20/20 Page 30 of 31



     it’s more in the quarter than we would expect, but
     it’s not something like an impairment of goodwill or
     intangible or something of that nature.

     Read in context and as a response to a question about one-

time costs, the statement “it’s not something like an impairment

of goodwill” is an explanation that Textron’s accounting did not

treat discounting programs as one-time costs such as an

impairment to goodwill.    It was not a guarantee that the poor

third-quarter results from the Specialized Vehicles business

would not result in an impairment to goodwill.

     Indeed, when Textron filed its third-quarter 10-Q on

October 25, it disclosed under the heading “Goodwill and Other

Intangible Assets” that it was “reasonably possible that an

impairment loss of certain long-lived assets could be recognized

in the fourth quarter related to [Specialized Vehicles].”          Lead

Plaintiff does not plead facts to support a claim that

Donnelly’s failure to make this disclosure a week earlier, when

responding to the specific question he was asked, was

fraudulent.


                              Conclusion

     In short, Lead Plaintiff has not adequately pleaded that

any of defendants’ statements was an actionable

misrepresentation.   Having so concluded, it is unnecessary to

reach defendants’ additional arguments that scienter was


                                   30
     Case 1:19-cv-07881-DLC Document 50 Filed 07/20/20 Page 31 of 31



inadequately pleaded.    Defendants’ March 6, 2020 motion to

dismiss is granted.    The Clerk of Court shall close the case.



Dated:    New York, New York
          July 20, 2020


                                        ____________________________
                                                 DENISE COTE
                                        United States District Judge




                                   31
